Title: From George Washington to Walter Rutherfurd?, 14 February 1777
From: Washington, George
To: Rutherfurd, Walter



Sir,
Morristown Feb: 14th 1777.

I have receiv’d your Letter of yesterday—In answer to it I beg leave to observe that it is not within the scan of human wisdom to devise a perfect Plan. In all human Institutions—In the accomplishment of all great events—In the adoption of any measure for general operation, Individuals may, and will suffer; but in the case complain’d of, the matter may, I think, be answered by propounding a few questions.
Is it not a duty Incumbent upon the Members of every State to defend the rights & liberties of that State? If so, is an ⟨oath ex⟩torted from them, to observ⟨e a con⟩trary conduct, obligatory ⟨mutilated⟩. If such Oath was not e⟨xtorted⟩ but the effect of a volunta⟨ry act⟩ can the person taking of⟨fence be⟩ considered in any other light than as an Enemy to his Country? In either case then, where is the Injustice of calling upon them to a declaration of their Sentiments? Is a Neutral character in one of the United States, which has by her representatives, solemnly engaged to support the Cause, a justifiable one? If it is, may it not be extended to corporate bodies—to the state at large—& to the inevitable destruction of the opposition; which, under Providence, depends upon a firm union of the whole, and the spirited exertions of all its Constituent parts?
Upon the whole, it appears to me that but two kinds of People will complain much of the Proclamation—namely—those tha⟨t⟩ are really disaffected and such a⟨s⟩ want to lay by, & wait the Issue of the dispute—The first class cannot be pleased; the next are endeavouring to play a dble game, in which their present protections may, eventually, become a sure Card.
